Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

QUAYLE
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 10, 11 and 18-20 are objected to because of the following informalities:  
	Claim 10, line 1, “method” should correctly be “system”. 
Claim 10, line 3, “accumulator error” should correctly be “accumulated error”.
	Claim 11, line 1, “method” should correctly be “system”.

Claim18, line 2, “accumulator error” should correctly be “accumulated error”.

Claim 19, line 10, “computer” should correctly be “converter”.
Claim 19, line 23, “controller” should correctly be “digital controller.

Claim 20, line 1, “controller” should correctly be “digital controller.



Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
Claims 1-20 are allowed.
Claims 1-20 call for, among others, wherein the controller is configured to suspend operation of the accumulator in response to detecting that (1) a level of the input signal is below a first threshold for an amount of time that exceeds a second threshold, (2) the blanking signal indicates that the power amplifier is disabled, or (3) both, wherein the controller is further configured to resume operation of the accumulator in response to detecting that (1) the level of the input signal is above the first threshold and (2) the blanking signal indicates that the power amplifier is enabled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843